          Case 1:20-cr-00174-DMT Document 55 Filed 12/29/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

 United States of America,

                                        Plaintiff,

 vs.                                                                    Criminal No. 1:20-cr-00174

 Malachi D. Lloyd, a/k/a Malik, a/k/a TMC
 Mali, a/k/a Moneycounter Mali,

                                      Defendant.

                ORDER ADOPTING REPORT AND RECOMMENDATION


[¶ 1]   THIS MATTER comes before this Court on a Motion for Reconsideration of Detention

Order. Doc. No. 38. Magistrate Judge Clare R. Hochhalter issued a Report and Recommendation,

in which he recommends that the Defendant’s Motions be denied. Doc. No. 54. The parties were

given until December 25, 2020, to file an objection. Id. at p. 6. To date, no objection has been filed.

[¶ 2]   The Court has reviewed the Report and Recommendation and the entire record. The Court

finds the Report and Recommendation to be persuasive and ADOPTS it in its entirety.

Accordingly, the Defendant’s Motion for Reconsideration of Detention Order (Doc. No. 38) is

DENIED.

[¶ 3]      IT IS SO ORDERED.

           Dated December 29, 2020.


                                                               Daniel M. Traynor, Judge
                                                               United States District Court




                                                 -1-
